DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/22 has been entered.
Response to Arguments
Applicant's arguments filed 08/24/22 have been fully considered but they are not persuasive.  The applicant argues that 
Baker appears to teaches that the first winding 2524 in a single tier is wounded around the core and the second winding 2526 in two tiers are wounded around the core, and the first and second windings 2524, 2526 are asymmetrical with respect to a plane passing through leakage posts 812, 840, the plane orthogonal to an axial direction of the winding forming element (core). See, e.g., Baker at Fig. 25. If the first winding 2524 in Fig. 25 of Baker were to be wound in two tiers, the first and second windings 2524, 2526 would still be asymmetric with respect to the plane passing leakage posts 812, 840 because the first winding 2524 is formed of lower-gauge wire with less turns than the second winding 2526 and the length of the first winding 2524 along the coil axis is less than the length of the second winding 2526 along the core axis. See, id at J] 0072-0073 of Baker. Moreover, Baker says “[t]his asymmetric nature of coupled inductor 2500 may be desirable, for example, in applications where first winding 2524 must support large current values and small leakage inductance is desired, and where second winding 2526 need only support small current value and large leakage inductance is desired.” Thus, the person skill in the art would not have been motivated to alter the asymmetricity of the first and second windings in Fig. 25 of Baker to a symmetrical shape. The examiner respectfully disagrees.
Baker et al Para (0072) discloses wherein the embodiments 1-24 are of symmetrical configuration. The examiner pointed out Figure 25 of Baker et al. so as to disclose a teaching of an inner tier and an outer tier winding configuration. Also, Baker et al. para 0073 discloses an inner tier and an outer tier winding configuration can be used in other embodiments in the application on both half’s of the core to minimize winding thickness in a direction parallel to the center axis. The prior art of Baker et al. discloses configurations of both symmetrical and asymmetrical embodiments; altering a configuration from symmetrical to asymmetrical or vice versa would be an obvious modification in the prior art of Baker et al. (see para 0073). Accordingly, the rejection will remain in the office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464).
Regarding claim 1, Baker et al. (figures 1-25 and para 0041-0074) discloses a drum core (102) including a winding core (108) extending along an axial direction (when wrapping a winding around a core, the winding is extending along a axial  direction of the core; figures 3-4 clearly shows the coils are wound around the axial direction of the drum core), a first flange (104), and a second flange (106), the first flange being provided on one axial end of the winding core (see figures 3-4), the second flange being provided on another axial end of the winding core (see figures 3-4); a spacer (112) provided on a surface of the winding core between the first flange and the second flange (see figures 3-4), the spacer being separate from the winding core (see figures 3-4); a first winding wire (124) wound around the winding core between the first flange and the spacer (see figures 3-4); and a second winding wire (126) wound around the winding core between the second flange and the spacer (see figures 3-4); discloses wherein the first winding wire includes a first inner tier and a first outer tier the first inner tier being wound around the winding core, the first outer tier being around the winding core radially outwardly from the first inner tier (see figure 25 disclosing a inner tier and an outer tier winding configuration; wrapping a winding layer around another winding layer will produce this structure; also para 0073 discloses this configuration can be used in other embodiments in the application on both half’s of the core to minimize winding thickness in a direction parallel to the center axis); wherein the second winding wire includes a second inner tier and a second outer tier, the second inner tier being wound around the winding core, the second outer tier being around the winding core radially outwardly from the second inner tier(see figure 25 disclosing a inner tier and an outer tier winding configuration; wrapping a winding layer around another winding layer will produce this structure; also para 0073 discloses this configuration can be used in other embodiments in the application on both half’s of the core to minimize winding thickness in a direction parallel to the center axis) and wherein the first winding wire and the second winding wire are adapted to be symmetrical with respect to a plane passing through the spacer the plane being orthogonal to the axial direction. (see figure 3 and para 0072) 
Baker clearly shows wherein the first and second winding are wound around a circumferential direction around the core but lacks a teaching disclosing of what circumferential direction the first winding is wound around when viewed from the first flange toward the second flange along the axial direction and the second winding wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange toward the first flange along the axial direction.
Takagi et al. (figures 3-4 and para 0058) discloses the first winding (S1) is wound around when viewed from the first flange toward the second flange along the axial direction (see figures 3-4) and the second winding (S3) wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange toward the first flange along the axial direction. (see figures 3-4)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first winding is wound around when viewed from the first flange toward the second flange along the axial direction and the second winding wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange toward the first flange along the axial direction as taught by Takagi et al. to the inductive device of Baker et al. so as to avoid extending each wire from one end of the winding core to the other end thereby reducing the chances of wires being damaged and also allowing for induced current and circuit noise immunity is improved.
Regarding claim 17, Baker et al. (para 0073 and figure 25) discloses wherein the first winding wire forms two or more tiers on an outer surface of the winding core; and wherein the second winding wire forms two or more tiers on the outer surface of the winding core.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) in further view of Ol (US 2002/0021201).
Regarding claim 2, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein the spacer is made of a flexible member.
Ol (para 0028) discloses wherein the spacer (20) is made of a flexible member Note: the spacer is made of a resin material which have elastic/flexible characteristic.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the spacer is made of a flexible member as taught by Ol to the inductive device of Baker et al. so as to prevent the spacer from damaging if pressed upon by the coils units.

3.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) in view further of Saito (JP 01286408)(English translation).
Regarding claim 3, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Saito (para 0001 and figure 2) discloses wherein at least a part of the spacer (5) is made of an insulating sheet. Note: the tape 5 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Saito to the inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.
Regarding claim 5, Saito (figure 2) discloses wherein the insulating sheet (5) is provided on the drum core so as to extend along an axial direction of the winding core.

4.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) in further view of Hsu (7,236,077).
Regarding claim 3, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Hsu (Col 2, lines 1-15 and figure 2) discloses wherein at least a part of the spacer (25) is made of an insulating sheet. Note: the tape 25 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Hsu to the inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.
Regarding claim 5, Hsu (figure 2) discloses wherein the insulating sheet (25) is provided on the drum core so as to extend along an axial direction of the winding core.

5.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) in further view of Sato et al. (US 5,923,237)
Regarding claim 11, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses an insulating exterior portion provided around the winding core so as to cover at least a part of the first and second winding wires, wherein the spacer includes a part of the insulating exterior portion.
Sato et al. (figure 16 and Col 5, lines 30-41) discloses an insulating exterior portion (24) provided around the winding core so as to cover at least a part of the first and second winding wires, wherein the spacer includes a part of the insulating exterior portion. (see the middle section of figure 16)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an insulating exterior portion provided around the winding core so as to cover at least a part of the first and second winding wires, wherein the spacer includes a part of the insulating exterior portion as taught by Sato to the inductive device of Baker et al. so as to protect the inductive device from outside elements thereby increasing the life span of the inductive device.
Regarding claim 13, Sato et al. (figure 16 and Col 5, lines 30-41) discloses wherein a gap is formed between the first winding wire and the second winding wire; and wherein the insulating exterior portion is further disposed in the gap between the first and second winding wires. (note: there is a spacing between the middle spacer and the windings which forms a gap; wherein insulating exterior portion is disposed in the gap)

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) and Sato et al. (US 5,923,237) in further view of Saito (JP 01286408)(English translation)
Regarding claim 12, the modified inductive device of Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Saito (para 0001 and figure 2) discloses wherein at least a part of the spacer (5) is made of an insulating sheet. Note: the tape 5 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Saito to the modified inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) and Sato et al. (US 5,923,237) in further view of Hsu (7,236,077).
Regarding claim 12, to the modified inductive device of Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Hsu (Col 2, lines 1-15 and figure 2) discloses wherein at least a part of the spacer (25) is made of an insulating sheet. Note: the tape 25 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Hsu to the modified inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Ashizawa et al. (JP 2017-34124).
Regarding claim 1, Baker et al. (figures 1-25 and para 0041-0074) discloses a drum core (102) including a winding core (108) extending along an axial direction (when wrapping a winding around a core, the winding is extending along a axial  direction of the core; figures 3-4 clearly shows the coils are wound around the axial direction of the drum core), a first flange (104), and a second flange (106), the first flange being provided on one axial end of the winding core (see figures 3-4), the second flange being provided on another axial end of the winding core (see figures 3-4); a spacer (112) provided on a surface of the winding core between the first flange and the second flange (see figures 3-4), the spacer being separate from the winding core (see figures 3-4); a first winding wire (124) wound around the winding core between the first flange and the spacer (see figures 3-4); and a second winding wire (126) wound around the winding core between the second flange and the spacer (see figures 3-4); discloses wherein the first winding wire includes a first inner tier and a first outer tier the first inner tier being wound around the winding core, the first outer tier being around the winding core radially outwardly from the first inner tier (see figure 25 disclosing a inner tier and an outer tier winding configuration; wrapping a winding layer around another winding layer will produce this structure; also para 0073 discloses this configuration can be used in other embodiments in the application on both half’s of the core to minimize winding thickness in a direction parallel to the center axis); wherein the second winding wire includes a second inner tier and a second outer tier, the second inner tier being wound around the winding core, the second outer tier being around the winding core radially outwardly from the second inner tier(see figure 25 disclosing a inner tier and an outer tier winding configuration; wrapping a winding layer around another winding layer will produce this structure; also para 0073 discloses this configuration can be used in other embodiments in the application on both half’s of the core to minimize winding thickness in a direction parallel to the center axis) and wherein the first winding wire and the second winding wire are adapted to be symmetrical with respect to a plane passing through the spacer the plane being orthogonal to the axial direction. (see figure 3 and para 0072) 
Baker clearly shows wherein the first and second winding are wound around a circumferential direction around the core but lacks a teaching disclosing of what circumferential direction the first winding is wound around when viewed from the first flange toward the second flange along the axial direction and the second winding wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange toward the first flange along the axial direction.
Ashizawa et al. (figures 3-5 and page 3, para 0005-0006) discloses the first winding (41) is wound around when viewed from the first flange toward the second flange along the axial direction and the second winding (42) wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange toward the first flange along the axial direction(see figure 5b).Note: (Para 0005-0006 of Ashizawa teaches wherein 5a correlates with figure 3 showing that winding 41 and 42 are design to be both wound in a clockwise direction around the axial direction of the core; but what is also taught from figure 5b that also correlates with figure 3; the winding 42 can be designed to wound in a counter clockwise around the axial direction of the core while winding 41 will be in a clock wise direction). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first winding is wound around when viewed from the first flange toward the second flange along the axial direction and the second winding wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange toward the first flange along the axial direction as taught by Ashizawa et al. to the inductive device of Baker et al. so as to avoid extending each wire from one end of the winding core to the other end thereby reducing the chances of wires being damaged and also allowing for induced current and circuit noise immunity is improved.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837